Citation Nr: 0006097	
Decision Date: 03/07/00    Archive Date: 03/14/00

DOCKET NO.  97-25 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a compensable evaluation for service-connected 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The veteran had active service from January 1964 to May 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 1996 rating decision from the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional 
Office (RO), which continued a noncompensable evaluation for 
service-connected left ear hearing loss.  By rating decision 
in July 1997, the RO granted service connection for right ear 
hearing loss with a noncompensable evaluation, effective from 
May 6, 1997.

The Board notes that the veteran also filed timely notices of 
disagreement to the August 1996 RO decision, which granted 
service connection for tinnitus with a noncompensable 
evaluation, effective from March 30, 1996, and to the 
November 1996 RO decision, which denied entitlement to 
nonservice-connected disability pension benefits.  However, 
on his VA Form 9, substantive appeal, received in July 1997, 
the veteran withdrew both of these issues from consideration.  
A notice of disagreement may be withdrawn in writing before a 
timely substantive appeal is filed.  38 C.F.R. § 20.204(a) 
(1999).  In addition, the Board notes that by rating decision 
in May 1999, the RO granted entitlement to nonservice-
connected disability pension benefits.  Therefore, the issues 
of a compensable initial evaluation for service-connected 
tinnitus and entitlement to nonservice-connected disability 
pension benefits are not currently before the Board.  


FINDING OF FACT

The veteran's service-connected hearing loss is manifested by 
average pure tone thresholds at 1000, 2000, 3000, and 4000 
Hertz, demonstrating Level I hearing in the right ear and 
Level II-IV hearing in the left ear.



CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. § 4.85, Tables VI, VIA & VII, Diagnostic 
Code 6100, and 4.86 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background

The veteran filed an initial claim for VA benefits for 
service connection for hearing loss in June 1971.  By rating 
decision in October 1971, the RO granted service connection 
for high-frequency deafness with a noncompensable evaluation, 
effective from May 29, 1971.  By rating decision in May 1985, 
the RO noted that service connection was in effect for left 
ear hearing loss, but not for right ear hearing loss.  In 
April 1996, the veteran requested that his hearing loss be 
re-evaluated as it had become worse.  

A July 1996 VA audiological evaluation showed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
20
40
55
LEFT
10
5
50
50
60

The average pure tone threshold in the right ear was 30 and 
in the left ear 41.  Speech audiometry revealed speech 
recognition ability of 94 percent in the right ear and of 84 
percent in the left ear.  The audiologist noted that the 
veteran demonstrated high frequency sensorineural hearing 
loss bilaterally.  

In his VA Form 9, substantive appeal, received in July 1997, 
the veteran stated that it was almost impossible for him to 
hear in a crowded room and to ascertain the direction from 
which a noise was coming.  

A March 1999 VA audiological evaluation showed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
30
50
60
LEFT
20
25
65
70
75

Average pure tone threshold in the right ear was 39 and in 
the left ear 59.  Speech audiometry revealed speech 
recognition ability of 94 percent in the right ear and of 82 
percent in the left ear.


II. Analysis

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  In the instant case, there is no indication that 
there are additional records, which have not been obtained 
and which would be pertinent to the present claims.  Thus, no 
further development is required in order to comply with VA's 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1998).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1998).

The Board notes that effective June 10, 1999, during the 
pendency of this appeal, the VA's schedule for rating 
disabilities, 38 C.F.R. Part 4, was amended with regard to 
rating hearing impairments and other diseases of the ear.  
64 Fed. Reg. 25208 (codified at 38 C.F.R. § 4.85-4.87).  
Because the veteran's claim was filed before the regulatory 
change occurred, he is entitled to application of the version 
most favorable to him, within the confines of 38 C.F.R. § 
3.114(a) (1999).  See Karnas v. Derwinski, 1 Vet. App. 308, 
311 (1991).  In the instant case, the RO has notified the 
veteran of the revised regulations, by letter dated in July 
1999.  The RO indicated that the change in the regulation had 
no effect on the outcome of the veteran's claim.  Thus, the 
Board finds that it may proceed with a decision on the merits 
of the veteran's claim, with consideration of the original 
and revised regulations, without prejudice to the veteran.  
See Bernard v Brown, 4 Vet. App. 384, 393-394 (1993).

The severity of hearing loss is ascertained, for VA rating 
purposes, by application of the criteria set forth at 38 
C.F.R. § 4.87 of the Schedule.  Evaluations of 
bilateral hearing loss range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies of 
1,000, 2,000, 3,000 and 4,000 hertz.  Audiometric test 
results can be translated into a numeric designation ranging 
from level I to level XI to evaluate the degree of disability 
from hearing loss.  The degree of disability is determined by 
application of a rating schedule that establishes eleven 
auditory acuity levels, ranging from Level I (for essentially 
normal acuity) through Level XI (for profound deafness).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic 
Codes 6100 through 6110 (1998).  The assignment of disability 
ratings in hearing cases is derived by a mechanical 
application of the Rating Schedule to the numeric designation 
assigned after audiometric evaluations are rendered.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The 
evaluations derived from the Schedule are intended to make 
proper allowance for improvement by hearing aids.  38 C.F.R. 
§ 4.86.

The July 1996 audiological evaluation showed an average pure 
tone threshold in the right ear of 30 decibels and of 41 
decibels in the left ear, and speech discrimination of 94 
percent in the right ear and 84 percent in the left ear.  
This constitutes level I hearing in the right ear and level 
II hearing in the left ear and is entitled to an evaluation 
of 0 percent.  38 C.F.R. §§ 4.85, 4.87 Tables VI & VII, 
Diagnostic Code 6100.

The March 1999 audiological evaluation showed an average pure 
tone threshold in the right ear of 39 decibels and of 59 
decibels in the left ear, and speech discrimination of 94 
percent in the right ear and 82 percent in the left ear.  
This constitutes level I hearing in the right ear and level 
IV hearing in the left ear and is entitled to an evaluation 
of 0 percent.  38 C.F.R. §§ 4.85 Tables VI & VII, Diagnostic 
Code 6100.

Under the revised regulation, 38 C.F.R. § 4.85, Table VIA may 
be used for exceptional patterns of hearing impairment.  
Either Table VI or VIA may be used, whichever results in a 
higher numeral, when:  1) The pure tone threshold at each of 
the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more; or 2) The pure tone threshold 
is 30 decibels or less at 1000 Hertz, and 70 decibels or more 
at 2000 Hertz.  38 C.F.R. § 4.86 (1999).  The results of 
neither of the veteran's audiological evaluations meet these 
criteria.  


ORDER

Entitlement to a compensable evaluation for service-connected 
bilateral hearing loss is denied.  




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

